UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6805



THOMAS D. CROOKS, JR.,

                                            Petitioner - Appellant,

         versus


MICHAEL MOORE, Director; WILLIAM DAVIS, War-
den; CHARLES MOLONY CONDON, Attorney General
of the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-97-888-2-17AJ)


Submitted:   August 14, 1997             Decided:   August 25, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas D. Crooks, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997) and denying his motion for reconsideration. We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court. Crooks v.
Moore, No. CA-97-888-2-17AJ (D.S.C. May 6 & 19, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2